Exhibit 10.34

 

CONOR MEDSYSTEMS, INC.

 

NON-EMPLOYEE DIRECTOR CASH

COMPENSATION ARRANGEMENTS

(Effective January 19, 2005)

 

The following are the cash compensation arrangements for directors of Conor
Medsystems, Inc. (the “Company”) who are not employees of the Company. Directors
who are employees of the Company do not receive compensation for their service
on the Board and shall receive compensation only in their capacities as
employees. The cash compensation arrangements are as follows:

 

1. Each non-employee director is entitled to receive an annual retainer fee of
$20,000, plus a per meeting fee of $1,500.

 

2. Each member of the Audit Committee, Compensation Committee and Corporate
Governance and Nominating Committee is entitled to receive, in addition to his
or her Board compensation, a per meeting fee of $500.

 

3. The Chair of each committee of the Board is entitled to receive, in addition
to his or her Board compensation and committee attendance fees, an annual
retainer as follow: Chair of the Audit Committee—$7,500; Chair of the
Compensation Committee—$5,000; and Chair of the Corporate Governance and
Nominating Committee—$5,000.

 

1